Citation Nr: 0824500	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
bilateral flatfeet.  

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral flatfeet.  

3.  Entitlement to an increased disability rating for 
bilateral flatfeet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO, in 
pertinent part, denied the issues of entitlement to service 
connection for a bilateral hip disability, claimed as 
secondary to service-connected bilateral flatfeet; 
entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral flatfeet; 
and entitlement to a compensable disability rating for 
bilateral flatfeet.  During the current appeal, and 
specifically by a June 2006 rating action, the RO awarded a 
compensable evaluation of 10 percent for the veteran's 
service-connected bilateral flatfeet, effective from August 
2005.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in May 2008.  The 
transcript of the hearing has been associated with the 
veteran's claims folder.

The veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran does not have a bilateral hip disability 
associated with his service-connected bilateral flatfeet.  

2.  The mild degenerative arthritic changes of the veteran's 
lumbar spine have been associated, by competent evidence, to 
the service-connected bilateral flatfeet.  

3.  The service-connected bilateral flatfeet is manifested by 
no more than moderate impairment.  Pronounced symptomatology, 
including marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation (unimproved by 
orthopedic shoes or appliances) has not been shown.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability is not proximately due to or 
the result of the service-connected bilateral flatfeet.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  

2.  The degenerative arthritis of the lumbar spine is the 
result of the service-connected bilateral flatfeet.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  

3.  The criteria for a disability rating greater than 10 
percent for the service-connected bilateral flatfeet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  The VCAA imposes obligations on VA in terms of its 
duty to notify and to assist claimants.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in January 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he received a statement of the case in June 
2006 which included the rating criteria for his service-
connected disability.
Based on this evidence, the veteran can be expected to 
understand what was needed to support his increased rating 
claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, at 
his May 2008 hearing, the veteran and his spouse testified as 
to how his bilateral flatfeet affected his daily activities, 
evincing actual knowledge that the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on employment and daily life.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service treatment records and VA treatment records.  Further, 
the veteran submitted additional treatment records, private 
medical opinions, and written statements from himself and his 
spouse and was provided an opportunity to set forth his 
contentions during the May 2008 hearing before the 
undersigned Acting Veterans Law Judge.  Next, a specific VA 
medical opinion pertinent to the issues on appeal was 
obtained in January 2006.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for a Bilateral Hip Disability

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (which holds that, when aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation).  

Upon a review of the record, the Board finds that service 
connection for a bilateral hip disability must be denied.  A 
claim for service connection requires evidence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

Here, the veteran contends that he suffers from a bilateral 
hip disability as a result of his service-connected bilateral 
flatfeet.  Specifically, he claims that he has suffered from 
bilateral hip pain since the 1950s.  He was afforded a VA 
spine examination in January 2006 in which the examiner 
opined that there was no radiological evidence of bony 
pathology involving either hip and concluded that it was less 
likely than not secondary to pes planus and more likely a 
result of the aging process.  However, the examiner indicated 
that he would defer to the opinions of the veteran's private 
podiatrist and chiropractor.  

In correspondence dated in August 2005, the veteran's private 
podiatrist opined that the veteran has exhibited pain in the 
contralateral hip secondary to gait changes on the affected 
foot.  In a letter dated April 2006, the podiatrist noted 
that the veteran suffers from significant hip pain.  In 
addition, in correspondence dated in April 2006, the 
veteran's private chiropractor opined that the veteran's gait 
is affected by his flat feet, which throws off the alignment 
of the spine resulting in low back pain.  

However, treatment records reveal no objective evidence of a 
diagnosed bilateral hip disability.  To the contrary, a 
bilateral hip X-ray performed in January 2006 revealed no 
evidence of fracture, dislocation, or significant 
degenerative changes and no evidence of bony pathology 
involving either hip.

In the absence of evidence of a current disability, service 
connection for a bilateral hip disability secondary to 
bilateral flatfeet is not in order.

Service Connection for a Low Back Disability

Throughout the appeal the veteran has contended that he has a 
low back disability manifested by pain.  Further, he 
maintains that his service-connected flatfeet has caused 
these low back problems and that he has suffered from back 
pain since the 1950s.

The veteran was afforded a VA spine examination in January 
2006, in which the examiner diagnosed degenerative changes 
most severe at L4-L5 and L5-S1 and concluded that these 
changes were less likely than not secondary to pes planus and 
more likely a result of the aging process.  However, the 
examiner indicated that he would defer to the opinions of the 
veteran's private podiatrist and chiropractor.  

In correspondence dated in April 2006, the veteran's private 
podiatrist noted that both gait evaluation and leg and foot 
examination indicated a segmental referred pain secondary to 
the change in foot function and that the veteran suffers from 
significant knee, hip, and back pain in the contralateral leg 
and hip and L4-L5 radiculopathy.  In addition, in 
correspondence dated in April 2006, the veteran's private 
chiropractor opined that his back pain is "more likely than 
not" caused by his pes planus.  

Based on this evidentiary posture, the Board finds that 
service connection is warranted for the low back disability 
on a secondary basis due to the service-connected flatfeet.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  This result is further warranted given the 
January 2006 X-ray evidence that confirmed the presence of 
osteoarthritic changes in the lumbosacral spine.  

Increased Rating for Bilateral Flatfeet

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  However, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119, 126 
(1999).  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

According to the applicable diagnostic code, a 30 percent 
evaluation will be awarded with evidence of bilateral 
acquired flatfeet which has been found to be severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  A 50 percent 
evaluation will be awarded with evidence of pronounced 
bilateral flatfeet manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  Id. 

Throughout the current appeal, the veteran has asserted that 
his bilateral foot symptomatology has increased in severity 
and warrants no less than a 30 percent evaluation.  In 
particular, he has contends that, as a result of his service-
connected bilateral foot disability, he experiences pain and 
an inability to walk long distances.  According to the 
veteran's testimony, this disability requires the use of a 
cane and the wearing of orthotic inserts.

The veteran's descriptions of his service-connected foot 
pathology are deemed to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, the 
veteran's descriptions of his service-connected bilateral 
flatfeet must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

The veteran was afforded a VA examination in January 2006 
which revealed slightly lowered arches upon weightbearing 
with bony prominences in gross alignment.  In addition, an 
August 2006 VA podiatry note revealed evidence of significant 
crepitus in the foot joints (especially the right subtalar 
joint) as well as limited range of motion in the first 
metatarsophalangeal joint with hallus limitus and some 
abnormal sensitivity in the ball of the foot.  X-rays 
revealed minimal calcaneal inclination angle.

The Board finds that the current 10 percent rating assigned 
to the veteran's service-connected bilateral flatfeet 
contemplates his subjective complaints as well as the 
objective evaluation findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  Specifically, pronounced 
symptomatology, to include marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation (unimproved by orthopedic shoes or appliances) 
has not been shown.  Further, neither foot has been 
amputated, and there is no suggestion of loss of use of 
either foot (See Diagnostic Codes 5166, 5167, 5283, 5284).  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the grant of a schedular 
disability rating greater than the currently assigned 
evaluation of 10 percent for the veteran's service-connected 
bilateral flatfeet.  

Moreover, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The facts of this case do not show that the veteran's 
bilateral flatfeet results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the veteran has not shown in this case is that his 
bilateral foot disorder results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a bilateral hip disability, claimed as 
secondary to service-connected bilateral flatfeet, is denied.  

Service connection for degenerative arthritis of the lumbar 
spine, secondary to service-connected bilateral flatfeet, is 
granted.  

A disability rating greater than 10 percent for the service-
connected bilateral flatfeet is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


